This case is a companion to, and is ruled by, Price v. Haney,163 So. 684, 174 Miss. 176.
As there appears, the patrolman had the right to take possession of the automobile truck, and as it was affixed to and practically a part of the truck, he had also the right to take possession of and retain the truck's license tag to be returned to the appellee along with the truck, should he ultimately be held to be entitled to the return thereof.
Whether the patrolman had the right, himself, to make the threatened arrest, as to which we express no opinion, is of no consequence. He had the right to cause the arrest to be made by a regular police officer.
Reversed and bill dismissed.